DEPARTMENT OF HEALTH &amp; HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
March 30, 2001
SMDL# 01-018
Dear State Medicaid Directors:
This letter is to inform you that HCFA has received a rebate agreement from
Danco Laboratories for participation in the Medicaid drug rebate program for
Mifepristone (Mifeprex or RU-486). Under Federal law, States that choose to
include outpatient drugs within their programs must cover, with a few limited
statutory exceptions, Food and Drug Administration (FDA) approved drugs of all
manufacturers that enter into this rebate agreement.
Mifepristone, when used in combination with misprostol, is used to terminate
a pregnancy. Please note that the FDA and the manufacturer have placed
restrictions on the distribution of mifepristone. Furthermore, the FDA has
determined that a Medication Guide is necessary for women to use mifepristone
safely. The FDA procedures include a requirement that the physician ask the
woman to sign a Patient Agreement statement that she has decided to end her
pregnancy. These restrictions may require changes in the usual billing and
monitoring procedures as states apply these restrictions to Medicaid
coverage.
Federal financial participation for mifepristone is available only when
consistent with the applicable Hyde Amendment restrictions. The Hyde Amendment
limits the use of federal funds for abortions to terminate a pregnancy
resulting from an act of rape or incest or in the case where a woman suffers
from a physical disorder, physical injury, or physical illness, including a
life-endangering physical condition caused by or arising from the pregnancy
itself, that would, as certified by a physician, place the woman in danger of
death unless an abortion is performed.
The drug rebate law does not supercede state laws that set otherwise
permissible limitations and protections, such as requirements for parental
notification and informed consent.
Under the provisions of the drug rebate law, federal financial participation
is available on January 22, 2001. Because of the restrictions placed on the

dispensing of the drug and the limitations of federal financial participation,
we will consider several factors in determining a state&#39;s compliance with
the drug rebate provisions in section 1927. In particular, these factors
include a state&#39;s procedures to ensure compliance with the Hyde Amendment
and its authority to place restrictions on coverage of drugs under Section
1927(d), its authority for drug use review under Section 1927(g), and its
authority under other state laws.
Thank you for your attention to this matter. If you have any questions,
please contact Cheryl Austein-Casnoff at 410-786-4196.
/s/
Penny R. Thompson
Acting Director
Center for Medicaid and State Operations
cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors&#39; Association
Brent Ewig
Association of State and Territorial Health Officials

